—Ap*666peal from a decision of the Unemployment Insurance Appeal Board, filed February 4, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, employed as a project manager, resigned from his position in July 1998 because of a difference of opinion with the employer. Claimant contends that his inability to cross-examine the employer violated his due process rights. Although claimant had the right to cross-examine the employer, claimant never requested that he be subpoenaed or that the hearing be adjourned in order to obtain his testimony. Therefore, claimant’s claimed denial of due process is unpersuasive (see, Matter of Eckler [Commissioner of Labor], 254 AD2d 672). Turning to the merits, it is well established that dissatisfaction with one’s job'does not constitute good cause for leaving one’s employment (see, Matter of Wojcik [Noco Motor Fuels—Sweeney], 239 AD2d 773). Thus, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily separated from his employment without good cause.
Cardona, P. J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.